Citation Nr: 0732785	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  06-26 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from March 1944 to November 
1945.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.   

The veteran appeared and testified at a personal hearing in 
July 2007 before the undersigned Veterans Law Judge sitting 
at St. Petersburg, Florida.  A transcript of that hearing has 
been added to the record.  This case has been advanced on the 
Board's docket due to the advanced age of the appellant.  See 
38 U.S.C.A. §7107 (West 2002 & Supp. 2006); 38 C.F.R. § 
20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A.  
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  

In this case, the January 2007 VA audiology examination 
report reflects competent evidence of current disability of 
bilateral sensory-neural hearing loss, as indicated by 
audiometric test scores, speech recognition scores, and 
diagnoses, and a diagnosis of bilateral tinnitus.  The 
credible evidence of record shows that the veteran 
experienced acoustic trauma in service of exposure to rifle 
fire and bombs during a basic training exercise in 1945, with 
subsequent decreased hearing and tinnitus for about a week, 
and the hearing loss improved but the tinnitus remained.  The 
evidence also includes some indication that the bilateral 
hearing loss disability and tinnitus may be associated with 
the veteran's service.  The veteran makes this contention, 
and has offered statements and personal hearing testimony 
regarding the onset and continuous progressive bilateral 
hearing loss, and continuous tinnitus since 1945 in service.

On the question of relationship of current hearing loss and 
tinnitus to service, the VA examiner at the January 2007 VA 
audiology examination noted a history of military noise 
exposure; however, the medical nexus opinion rendered was 
based on the fact that there was no evidence of onset of 
hearing loss or tinnitus in service or until years after 
service.  The credible evidence, including the veteran's 
history at the January 2007 VA audiology examination, his 
statements, and his personal hearing testimony, shows that 
the veteran has experienced tinnitus since 1945 in service 
during a basic training exercise where he was exposed to 
rifle fire and bombs.  The credible evidence also shows the 
onset of hearing loss just a few years after service, and 
that the hearing loss has been characterized by the VA 
examiner as long-standing and progressive in nature.  

The January 2007 VA audiology examination also indicated that 
the in-service whispered voice test was not sensitive to a 
high-frequency hearing loss, but still relied exclusively on 
service medical records that did not show complaints or 
findings of ear problems, bilateral hearing loss, or tinnitus 
at service separation as the basis for an unfavorable medical 
nexus opinion.  As in this case, where audiological measures 
of hearing loss in service do not demonstrate any measurable 
loss of hearing in service, the Court, in interpreting 
38 C.F.R. § 3.385, has held that "the regulation does not in 
and of itself rule out an award of service connection due to 
the absence of results of an in-service audiometric 
examination capable of being compared with the regulatory 
pure tone and speech recognition criteria  . . . Therefore, 
the provisions of 38 C.F.R. § 3.385 do not serve as a bar to 
service connection."  Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).

The January 2007 VA audiology opinion is also inadequate for 
rating purposes because it limited the evidence it considered 
in forming the opinions to the service medical record 
evidence, and did not actually render an opinion as to 
whether the bilateral hearing loss or tinnitus, even if 
thought to be of post-service onset, was at least as likely 
as not related to acoustic trauma in service.  The Court has 
held that a veteran may establish the required nexus between 
his current hearing loss disability and his term of military 
service if he can show that his hearing loss disability 
resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).  For these reasons, the AOJ should undertake 
any further development necessary to decide the claims for 
service connection for bilateral hearing loss and tinnitus, 
including additional VA audiology examination and medical 
nexus opinions.

Accordingly, the issues of service connection for bilateral 
hearing loss and tinnitus are REMANDED for the following 
action:

1.  The AOJ should arrange for the 
veteran another VA audiology examination 
of both ears.  The examiner should be 
provided the full and accurate relevant 
history of bilateral hearing loss 
disability, including the history of 
exposure to acoustic trauma in service 
(light and heavy machine gun fire in 
1945), in-service hearing loss for one 
week following noise exposure in 1945, 
in-service and continued bilateral 
tinnitus following noise exposure in 
1945, and progressive sensory-neural 
hearing loss.  The examiner should be 
provided access to relevant documents in 
the claims file in conjunction with the 
examination.  

For the currently diagnosed bilateral 
hearing loss disability and diagnosed 
bilateral tinnitus, the examiner should 
offer opinion(s) as to whether the 
current hearing loss disability and 
tinnitus are at least as likely as not 
(50 percent or greater probability) 
related to (caused or aggravated by) in-
service acoustic trauma.  The examiner 
should not limit the evidence considered 
to the service medical record evidence, 
and should not base a medical opinion 
exclusively on the service medical 
records, but should consider the evidence 
that shows exposure to acoustic trauma in 
service (light and heavy machine gun fire 
in 1945), in-service hearing loss for one 
week following noise exposure in 1945, 
in-service and continued bilateral 
tinnitus following noise exposure in 
1945, complaints of hearing loss within a 
few years of service, and the progressive 
nature of the bilateral hearing loss.  A 
complete rationale should be provided for 
the opinion(s) given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

2.  Following the above development, VA 
should readjudicate the claims for 
service connection for bilateral hearing 
loss and tinnitus.  If any of the 
benefits sought on appeal are not 
granted, an appropriate supplemental 
statement of the case should be issued.  
The veteran and his representative should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board.  

The purpose of this remand is to assist the veteran by 
further developing his claims for service connection for 
bilateral hearing loss and tinnitus.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JEFFREY PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


